Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haba et al., US PGPUB 2019/0272802 hereinafter referenced as Haba in view of Alexander et al., US PGPUB 2019/0113825 hereinafter referenced as Alexander.



As to claim 1, Haba discloses a glasses-type display apparatus comprising: an optical engine configured to project light containing an image (optical engine 102, fig. 2); 
a waveguide for receiving the projected light and outputting at least a portion of the received light (waveguide 110, fig. 2; In various embodiments, the optical engine 102 is optically coupled to the frame 108 and associated optics via an optical waveguide 110 or light pipe); and
a glasses-type body for holding the waveguide and the optical engine, wherein a portion of the optical engine is arranged at a side portion of the waveguide ([0022] the system may include a head-mountable frame (such as a glasses frame, headset frame, or the like) configured to be worn by a user to view an electronically generated image, wherein as shown in fig. 2, the optical engine is arranged at a side portion of the waveguide).
Haba does not specifically disclose the waveguide includes: a first region facing the optical engine and configured to receive the light from the optical engine and transmit the received light in a first direction, a second region located in the first direction with respect to the first region and configured to transmit the light received from the first region in a second direction different from the first direction, and a third region located in the second direction with respect to the second region and configured to output the light received from the second region in a third direction different from each of the first direction and the second direction.
However, in the same endeavor, Alexander discloses the waveguide includes: a first region facing the optical engine and configured to receive the light from the optical (e.g. the first light 153a striking surface 111a, fig. 1A),
a second region located in the first direction with respect to the first region and configured to transmit the light received from the first region in a second direction different from the first direction (e.g. the reflected first light 153a striking surface 112a, fig. 1A), and
a third region located in the second direction with respect to the second region and configured to output the light received from the second region in a third direction different from each of the first direction and the second direction (e.g. the first light 153a outputted through surface 130a, fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Haba to further include Alexander’s light propagating method in order to create a desired image or pattern with intention of viewing a clear image. 

As to claim 11, Haba discloses a glasses-type display apparatus comprising: a waveguide for receiving a projected light and for outputting at least a portion of the received light (waveguide 110, fig. 2; In various embodiments, the optical engine 102 is optically coupled to the frame 108 and associated optics via an optical waveguide 110 or light pipe); and
an optical engine configured to project light containing an image onto one region of the waveguide (optical engine 102, fig. 2),
wherein the optical engine includes an illumination optical system configured to output light ([0029] an optical engine, including a liquid crystal display (LCD), liquid crystal on silicon (LCOS) display, digital light processing (DLP) display, microLED display, or the like, for converting an electrical signal to an optical signal and delivering the image to the optics), 
an image forming and projecting unit configured to receive the light from the illumination optical system, form an image, and project the image onto the waveguide ([0047] As shown in FIG. 4, the image formed at the display device 402 is a light signal, and may be transferred (using an optional light source and various lenses, mirrors, and the like) to one or more optical cables, including the waveguide 110), and 
at least one light path changer for changing a light path in the optical engine, and wherein the at least one light path changer is further configured such that a portion of the illumination optical system is arranged at a side portion of the waveguide ([0044] In another implementation, the pieces 304 joining the rigid waveguides 302 may include one or more optical elements (not shown), e.g., one or more lenses (telescopic lenses, relay lenses, etc.), mirrors, polarizers, beam benders, or the like).
Haba does not specifically disclose the waveguide includes: a first region facing the optical engine and configured to receive the light from the optical engine and transmit the received light in a first direction, a second region located in the first direction with respect to the first region and configured to transmit the light received from the first region in a second direction different from the first direction, and a third region located in the second direction with respect to the second region and configured 
However, in the same endeavor, Alexander discloses the waveguide includes: a first region facing the optical engine and configured to receive the light from the optical engine and transmit the received light in a first direction (e.g. the first light 153a striking surface 111a, fig. 1A),
a second region located in the first direction with respect to the first region and configured to transmit the light received from the first region in a second direction different from the first direction (e.g. the reflected first light 153a striking surface 112a, fig. 1A), and
a third region located in the second direction with respect to the second region and configured to output the light received from the second region in a third direction different from each of the first direction and the second direction (e.g. the first light 153a outputted through surface 130a, fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Haba to further include Alexander’s light propagating method in order to create a desired image or pattern with intention of viewing a clear image.

As to claim 20, Haba discloses a glasses-type display apparatus comprising: an optical engine configured to project light containing an image (optical engine 102, fig. 2); and 
a waveguide including a front surface and a rear surface opposite to the front surface and for receiving the projected light at the rear surface and reflect at least (waveguide 110, fig. 2; In various embodiments, the optical engine 102 is optically coupled to the frame 108 and associated optics via an optical waveguide 110 or light pipe, wherein the image is reflected off the interior surfaces of the waveguide 110 as the image travels from one end of the waveguide 110 to the other (e.g., from the optical engine 102 to the viewing area 106)),
wherein a portion of the optical engine is located in front of the rear surface of the waveguide based on a thickness direction of the waveguide (e.g. location of the optical engine related to the waveguide, fig. 2).
Haba does not specifically disclose the waveguide includes: a first region facing the optical engine and configured to receive the light from the optical engine and transmit the received light in a first direction, a second region located in the first direction with respect to the first region and configured to transmit the light received from the first region in a second direction different from the first direction, and a third region located in the second direction with respect to the second region and configured to output the light received from the second region in a third direction different from each of the first direction and the second direction.
However, in the same endeavor, Alexander discloses the waveguide includes: a first region facing the optical engine and configured to receive the light from the optical engine and transmit the received light in a first direction (e.g. the first light 153a striking surface 111a, fig. 1A),
(e.g. the reflected first light 153a striking surface 112a, fig. 1A), and
a third region located in the second direction with respect to the second region and configured to output the light received from the second region in a third direction different from each of the first direction and the second direction (e.g. the first light 153a outputted through surface 130a, fig. 1A).


As to claim 2, the combination of Haba and Alexander discloses the glasses-type display apparatus of claim 1. The combination further discloses the glasses-type body includes a frame and temples respectively connected to both end portions of the frame and extending in one direction, and the optical engine is installed in at least one of both end pieces of the frame (optical engine 102 is located at the end of the frame, fig. 2).

As to claim 3, the combination of Haba and Alexander discloses the glasses-type display apparatus of claim 2. The combination further discloses the frame and the temples are connected to each other by hinges (e.g. headset frame 108 and the glass frame, fig. 2).

As to claim 4, the combination of Haba and Alexander discloses the glasses-type display apparatus of claim 2. The combination further discloses the frame and the temples are continuously connected to each other (e.g. headset frame 108 and the glass frame are connected, fig. 2).

As to claim 5, the combination of Haba and Alexander discloses the glasses-type display apparatus of claim 1. The combination further discloses the optical engine includes a housing for mounting optical components, the housing is fixed to the glasses-type body by a fixing member (e.g. rigid waveguide 204 which is attached to the glass frame, fig. 2), and
the fixing member adjusts a projection position in the optical engine ([0044] In various embodiments, the joining pieces 304 may be flexible, or the joining pieces may be inflexible, but include a joint capable of adjusting the angle between the rigid waveguides 302 as desired).

As to claim 6, the combination of Haba and Alexander discloses the glasses-type display apparatus of claim 5. The combination further discloses the fixing member adjustably fixes at least two points of the housing such that an optical axis direction of the light projected from the optical engine is tiltable ([0044] In various embodiments, the joining pieces 304 may be flexible, or the joining pieces may be inflexible, but include a joint capable of adjusting the angle between the rigid waveguides 302 as desired).

As to claim 8, the combination of Haba and Alexander discloses the glasses-type display apparatus of claim 1. The combination further discloses the optical engine includes an illumination optical system configured to output light, an image forming and projecting unit configured to receive the light from the illumination optical system, form an image, and project light of the image onto the waveguide, and at least one light path changer for changing a light path in the optical engine, and the at least one light path changer is further configured such that a portion of the illumination optical system protrudes more than the image forming and projecting unit based on a light projection direction of the image forming and projecting unit ([0047] As shown in FIG. 4, the image formed at the display device 402 is a light signal, and may be transferred (using an optional light source and various lenses, mirrors, and the like) to one or more optical cables, including the waveguide 110).

As to claim 9, the combination of Haba and Alexander discloses the glasses-type display apparatus of claim 8. The combination further discloses the image forming and projecting unit includes an image panel configured to receive the light from the illumination optical system to form an image and a projection optical system configured to project the image formed by the image panel onto the waveguide ([0047] As shown in FIG. 4, the image formed at the display device 402 is a light signal, and may be transferred (using an optional light source and various lenses, mirrors, and the like) to one or more optical cables, including the waveguide 110. In this form, the image travels to the headset 108 and/or the viewing area 106 over the waveguide 110. In some examples, the image may be reduced in one or more dimensions for travel to the headset 108 and/or viewing area 106, while preserving an image front of the optical image displayed at the viewing area 106).

As to claim 12, the combination of Haba and Alexander discloses the glasses-type display apparatus of claim 11. The combination further discloses the image forming and projecting unit includes an image panel configured to receive the light from the illumination optical system to form an image and a projection optical system configured to project light of the image formed by the image panel onto the waveguide, and the portion of the illumination optical system protrudes more than an output surface of the projection optical system based on an optical axis direction of the projection optical system (Haba, [0056] In another alternate implementation, the image may be transported optically from the optical engine 102 to the frame 108 over three flexible waveguides 110 (red, green, and blue components) which may be reconstituted at the optics at the frame 108, or at the first end or the second end of the rigid waveguides 204, for instance).

As to claim 13, the combination of Haba and Alexander discloses the glasses-type display apparatus of claim 12. The combination further discloses the image panel includes a reflective image panel, the image forming and projecting unit further includes a deflector arranged on a light path between the reflective image panel and the projection optical system, and the deflector for reflecting the light output by the illumination optical system to the image panel and transmit the light of the image (Haba, e.g. partially reflective mirror, fig. 11).

As to claim 15, the combination of Haba and Alexander discloses the glasses-type display apparatus of claim 11. The combination further discloses the illumination optical system includes at least one light source including a light emitting diode (LED), a laser diode (LD), an organic light emitting diode (OLED), or a lamp (Haba, [0021] in another embodiments, an electronic image is generated remotely at an optical engine and is transmitted wirelessly (e.g. Wi-Fi, Bluetooth, ZigBee, Zwave, 3G, 4G, 5G, etc.) from the remote location to the receiver chip in the headset to be viewed by the user via a combination of a light source (e.g., LEDs) and passive displays within the headset).

As to claim 16, the combination of Haba and Alexander discloses the glasses-type display apparatus of claim 11. The combination further discloses the light path changer includes a reflection mirror or a total reflection prism (Haba, e.g. partially reflective mirror, fig. 11).

As to claim 18, Haba discloses the glasses-type display apparatus of claim 11. Haba further discloses the first region faces the image forming and projecting unit to receive an input of an image, and the portion of the illumination optical system is located adjacent to the first region of the waveguide (Alexander, [0054] WHUD 500 includes support structure 590, an eyeglass lens 591 carried by the support structure, a projector carried by the support structure and including a light source 571 and a controllable mirror 572, and an optical waveguide carried by the eyeglass lens and including a volume of optically transparent material (not shown), a first HOE (not shown), and a second HOE 530. Support structure 590 has the shape and appearance of eyeglasses).

As to claim 19, the combination of Haba and Alexander discloses the glasses-type display apparatus of claim 11. The combination further discloses the waveguide includes a front surface and a rear surface opposite to the front surface, and the protruding portion of the illumination optical system is located in front of the rear surface of the waveguide based on a thickness direction of the waveguide (Haba, waveguide 110, fig. 2).


Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haba and Alexander as applied to claims 8 and 11 respectively above, and further in view of Pierer et al., US PGPUB 2019/0229495 hereinafter referenced as Pierer.

As to claims 10 and 14, the combination of Haba and Alexander does not specifically disclose the glasses-type display apparatus of claims 8 and 11, wherein the image forming and projecting unit includes a light scanning unit configured to scan the light from the illumination optical system to the waveguide to form an image.
([0008] at least one scan mirror positioned to receive light output by the laser diode, the at least one scan mirror controllably orientable to redirect the light output by the laser diode over a range of angles).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Haba and Alexandr to further include Pierer’s scanning mirror in order to view images in comfortable manner.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Haba and Alexander as applied to claim 5 above, and further in view of Robins et al., US PGPUB 2016/0077338 hereinafter referenced as Robins.

As to claim 7, the combination of Haba and Alexander does not specifically disclose the glasses-type display apparatus of claim 5, wherein the fixing member includes a screw or a bolt.
However in the same endeavor, Robins discloses the fixing member includes a screw or a bolt ([0035] some examples of connectors 129 as screws are illustrated which may be used for connecting the various parts of the frame together).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Haba and Alexandr to further include Robins’s screw in order to increase the stability of the device.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haba and Alexander as applied to claim 11 above, and further in view of Bhakta et al., US PGPUB 2020/0004020 hereinafter referenced as Bhakta.

As to claim 17, the combination of Haba and Alexander disclose the glasses-type display apparatus of claim 11, wherein the illumination optical system includes a first light source configured to output first monochromatic light, a second light source configured to output second monochromatic light, a third light source configured to output third monochromatic light ([0056] In another alternate implementation, the image may be transported optically from the optical engine 102 to the frame 108 over three flexible waveguides 110 (red, green, and blue components) which may be reconstituted at the optics at the frame 108, or at the first end or the second end of the rigid waveguides 204, for instance),
colors of the first monochromatic light, the second monochromatic light, and the third monochromatic light are different from each other, and the portion of the illumination optical system includes at least one of the first light source, the second light source, or the third light source (the optical engine 102 transported image to the frame 108 over three flexible waveguides 110 (red, green, and blue components).
Haba does not specifically disclose a light combiner for combining the first monochromatic light, the second monochromatic light, and the third monochromatic light into a single light path.
([0041] As shown in FIG. 10, the combiner 56 may combine the green light from source 44′ and the red and blue light from source 44″ to produce red, green, and blue illumination 22).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Haba to further include Bhakta’s combiner in order to view clear images.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.